DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 4 line 27; the number “48” should be changed to “40”, since line 48 is a pressure line.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 6, it is unclear if “a vehicle towed unit” is intended to reference the previously recited vehicle towed unit, or another vehicle towed unit.
Regarding claim 1 line 12, the phrase “if” is indefinite, as it is unclear the vehicle towed unit is connected to the vehicle power unit, or not.  The phrase “when” is suggested.
Regarding claims 1, 4 and 16, the phrase “can be” is indefinite, as it is unclear if the features recited therewith are required.
Regarding claims 2-11, the claims are replete with the recitation “a vehicle towed unit”.
Regarding claim 12 line 14, the phrase “if” is indefinite, as it is unclear the vehicle towed unit is connected to the vehicle power unit, or not.  The phrase “when” is suggested.
Claims 13-15 are rejected due to their dependence upon claim 12.
Regarding claim 16, the phrase “if” (lines 2 and 5) render the claim indefinite.
Claims 17-22 are rejected due to their dependence upon claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,098,145 to Ancuta et al.
Re-claim 16, Ancuta et al. disclose a method for a vehicle power unit having a compressed air reservoir 12 to which a vehicle towed unit (i.e. trailer) is connected, the method comprising: determining as a first condition if air pressure is being delivered to air brake components of the vehicle towed unit (such as the use of an analog pressure sensor, which will 
Re-claim 20, the vehicle towed unit is indicated as being connected only when the first and second conditions are met, as the high pressure value indicates release of the parking brakes.
Re-claim 22, the method is carried out by a computer 20 having a memory executing one or more programs of instructions tangibly embodied in a program storage medium readable by the computer.  The computer is provided with ROM and RAM to process information, as is known in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-5, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Ancuta et al. in view of US 2018/0086322 A1 to Zula et al.
Re-claim 1, Ancuta et al. teach parking brake apparatus for a vehicle power unit having air brake parking components and to which a vehicle towed unit having air brake parking components 16 is connected, the parking brake apparatus comprising: an electronic controller 20 associated with the vehicle power unit and arranged to monitor a pressure signal (from 18) indicative of a delivery air pressure (along line 10, see column 2 lines 41-57) applied to air brake parking components of the vehicle towed unit when the vehicle towed unit is connected to the vehicle power unit, and provide a status signal indicative of whether or not a vehicle towed unit is connected to the vehicle power unit based upon the pressure signal (see column 2 lines 48-51).   Ancuta et al. further teach the status signal relayed to various control units.  However, Ancuta et al. fail to teach the status signal processed to control application or release of any combination of air brake parking components of the vehicle power unit and air brake parking components of the vehicle towed unit to park or unpark the vehicle power unit and the vehicle towed unit when connected to the vehicle power unit.
Zula et al. teach a control application or release of any combination of air brake parking components of the vehicle power unit and air brake parking components of the vehicle towed unit to park or unpark the vehicle power unit and the vehicle towed unit when connected to the 
Re-claims 2 and 5, the pressure signal below a predetermined threshold is indicative of the vehicle towed unit (i.e. trailer) not connected (see column 4 lines 3-4, note the “or” statement).
Re-claim 3, the pressure signal above a predetermined threshold for a predetermined amount of time indicates the vehicle towed unit is connected (see column 3 lines 29-35).
Re-claim 4, Ancuta et al. teach parking brake apparatus for a vehicle power unit having air brake parking components and to which a vehicle towed unit having air brake parking components 16 is connected, the parking brake apparatus comprising: an electronic controller 20 associated with the vehicle power unit and arranged to monitor a pressure signal (from 18) indicative of a delivery air pressure (along line 10, see column 2 lines 41-57) applied to air brake parking components of the vehicle towed unit when the vehicle towed unit is connected to the vehicle power unit (such as a high pressure signal), monitor a second signal (i.e. low pressure) indicative of a delivery air pressure applied to air brake components of the vehicle towed unit when a vehicle towed unit is connected to the vehicle power unit, and provide a status signal 
Zula et al. teach a control application or release of any combination of air brake parking components of the vehicle power unit and air brake parking components of the vehicle towed unit to park or unpark the vehicle power unit and the vehicle towed unit when connected to the vehicle power unit.  In particular, Zula et al. teach how a park brake operation can be released if a status is met, one such status check includes vehicle safety interlocks.  A connection between the power unit and towed unit is interpreted as one such status check.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Zula et al. with regards to control application or release of air brake parking components of the vehicle towed unit to park or unpark (release) the vehicle power unit and vehicle towed unit when connected to the vehicle power unit in response to the pressure status signal in the system of Ancuta et al., so as to prevent movement of the vehicle prior to the system being in working order.
Re-claim 12, , Ancuta et al. teach parking brake apparatus, comprising: a vehicle power unit having air brake parking components and an electronic controller 20; a vehicle towed unit connected to the power unit and having air brake parking components 16, a towed unit pressure sensor 18 indicative of a delivery pressure applied to the air brake parking components (as along 
Zula et al. teach a control application or release of any combination of air brake parking components of the vehicle power unit and air brake parking components of the vehicle towed unit to park or unpark the vehicle power unit and the vehicle towed unit when connected to the vehicle power unit.  In particular, Zula et al. teach how a park brake operation can be released if a status is met, one such status check includes vehicle safety interlocks.  A connection between the power unit and towed unit is interpreted as one such status check.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Zula et al. with regards to control application or release of air brake parking components of the vehicle towed unit to park or unpark (release) the vehicle power unit and vehicle towed unit when connected to the vehicle power unit in response to the pressure status signal in the system of Ancuta et al., so as to prevent movement of the vehicle prior to the system being in working order.
Re-claim 21,  Ancuta et al. fail to teach the status signal processed to control application or release of any combination of air brake parking components of the vehicle power unit and air brake parking components of the vehicle towed unit to park or unpark the vehicle power unit and the vehicle towed unit when connected to the vehicle power unit.
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ancuta et al. in view of Zula et al. as applied to claim 12 above, and further in view of US 5,042,883 to McCann et al.
Ancuta et al. as modified by Zula et al. teach the vehicle power unit comprising a park brake interface (PIM 20) included in the parking brake controller.  However, neither Ancuta et al. nor Zula et al. teach a parking brake valve separate from the park brake interface.  It is noted that Ancuta et al. teach the driver being able to release and actuate the parking brakes.  
McCann et al. teach a park brake valve 30 operated by a driver, so as to actuate or release the parking brakes as desired.  This valve unit is separate from the controllers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having included in the system of Ancuta et al. a park brake interface in the .
Allowable Subject Matter
Claims 6-11, 13, 14, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaisers et al. and Nagura each teach a trailer connection determination.  Barade et al. teach a vehicle monitoring method.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 4, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657